Per Curiam.
The guaranty and the checks, even though read together, were insufficient as a memorandum under the Statute of Frauds (Pers. Prop. Law, § 31). The checks were not signed by the party to be charged and would not establish an agreement to postpone the time of payment merely because they were postdated, without parol evidence of the creditor’s acquiescence in such an arrangement. Therefore, the memorandum was insufficient for the reason that consideration was not sufficiently expressed therein. (Standard Oil Co. v. Koch, 260 N. Y. 150.)
Orders reversed, with ten dollars costs and disbursements and motions granted.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.